UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1007



CHISSE TOURE,

                                                        Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A70-888-811)


Submitted:   June 9, 2004                  Decided:   June 25, 2004


Before WIDENER, WILKINSON, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner. Peter D. Keisler, Assistant Attorney
General, Mark C. Walters, Assistant Director, Victor M. Lawrence,
OFFICE OF IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Chisse Toure, a native of the Ivory Coast and a citizen

of   Mali,   petitions     for     review     of    an   order    of    the   Board    of

Immigration     Appeals      (Board)        affirming        without     opinion      the

Immigration Judge’s (IJ) decision to deny asylum, withholding of

removal, and protection under the Convention Against Torture.                         For

the reasons discussed below, we deny the petition for review.

             Toure disputes the IJ’s conclusion that she was firmly

resettled in the Ivory Coast and lacked a well-founded fear of

persecution in Mali. To obtain reversal of a determination denying

eligibility for relief, an alien “must show that the evidence he

presented was so compelling that no reasonable factfinder could

fail   to    find    the   requisite      fear      of   persecution.”          INS    v.

Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                   We have reviewed the

evidence of record and conclude that Toure fails to show that the

evidence compels a contrary result.                 See Mussie v. INS, 172 F.3d

329,   331-32       (4th   Cir.    1999);       Huaman-Cornelio         v.    Board    of

Immigration     Appeals,      979      F.2d     995,     999     (4th    Cir.    1992).

Accordingly, we cannot grant the relief that she seeks.

             Additionally,        we   reject      Toure’s     contention     that    the

Board’s summary affirmance of the IJ’s decision violated her rights

under the Due Process Clause of the Fifth Amendment.                    See Blanco de

Belbruno v. Ashcroft, 362 F.3d 272, 280-83 (4th Cir. 2004).




                                        - 2 -
       We therefore deny the petition for review.        We   dispense with

oral    argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          PETITION DENIED




                                   - 3 -